 TOWNE FORD SALESTowne Ford Sales and Town Imports and Intern-tional Association of Mahinist and AerospaceWorkers, AFLCIO, District Lodge No. 190,Local Lodge No. 1414. Case 20-CA-1747130 April 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 24 June 1983 Administrative Law JudgeEarldean V. S. Robbins issued the attached deci-sion. The Respondent filed exceptions and a sup-porting brief, and the General Counsel filed a letterand brief in opposition to the exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.The judge concluded that the Respondent violat-ed Section 8(aX5) and (1) of the Act by refusing torecognize the International Association of Ma-chinsts and Aerospace Workers, AFL-CIO, Dis-trict Lodge No. 190, Local Lodge No. 1414 as theexclusive representative of its employees at itsTown Imports facility, by refusing to acknowledgethat Town Imports is bound by the collective-bar-gaining agreement between the Respondent'sTowne Ford Sales facility and the Union, and byfailing to comply with all the terms and conditionsof said agreement as to the mechanics of Town Im-ports. The judge found that Town Imports' me-chanics constitute an accretion to the appropriateunit covered by the collective-bargaining agree-ment between Towne Ford Sales and the Union. Inso doing, she determined that the factors favoringaccretion outweighed the factors militating againstit. We disagree.The Respondent, Towne Ford Sales and TownImports, is a single employer operation engaged inthe retail sale, service, and distribution of automo-biles. Towne Ford Sales and the Union have beenparties to successive collective-bargaining agree-ments covering Towne Ford Sales mechanics for anumber of years. The current agreement is effec-tive through 15 July 1983 and thereafter for 1-yearterms subject to revision by either party. In August1982, the Respondent's president formed Town Im-ports for the distribution, retail sale, and service ofMitsubishi automobiles. The new corporation washoused in Towne Ford Sales' former used-carshowroom and new-car preparation and condition-270 NLRB No. 55ing facility, across the street from Towne FordSales' main location. This facility was renovatedfor Town Imports and the two Towne Ford Salesmechanics working in the preparation and condi-tioning department were moved to Towne Ford'smain offices. Town Imports hired a mechanic inAugust 1982 and a second one 29 November 1982.In September 1982 the Union requested that theRespondent sign a letter of understanding by whichthe Respondent agreed that the employees whoworked at Town Imports would be covered by theUnion's existing agreement with Towne FordSales. The Respondent refused and on 15 October1982 the Union filed the charge in this proceeding.Towne Ford Sales and Town Imports havecommon offices, common ownership, and commonmanagement at the policymaking level. The twoenterprises engage in joint advertising and have ajoint salesmen corps. Their president formulates thelabor policies affecting the employees of bothCompanies. He spends approximately 30 percent ofhis working time running Town Imports..The me-chanics of Towne Ford Sales perform work on do-mestic cars while Town Imports mechanics workon foreign cars. Town Imports mechanics use someof Towne Ford Sales equipment and tools andTowne Ford Sales mechanics occasionally work onTown Imports cars. The two groups of employeespossess the same job skills and utilize similar toolsand equipment. The locations are across the streetfrom each other. However, Towne Ford Sales andTown Imports each has its own service managerwho hires the mechanics and directs the work ineach of the facilities. Thus, there is no common im-mediate supervisor and no day-to-day contact be-tween the two groups of employees.The Board has followed a restrictive policy infinding accretion because it forecloses the employ-ees' basic right to select their bargaining represent-ative. We stated in Melbet Jewelry Co., 180 NLRB107, 110 (1969), that the Board "will not, under theguise of accretion, compel a group of employees,who may constitute a separate appropriate unit, tobe included in an overall unit without allowingthose employees the opportunity of expressing theirpreference in a secret election."In examining this issue, the Board has identifiedseveral factors as especially important in a findingof accretion. One of these elements is the degree ofinterchange of employees between the affiliatedcompanies. Mac Towing, 262 NLRB 1331 (1982).No weight is assigned to the fact that interchangeis feasible when in fact there has been no actualinterchange of employees. Combustion Engineering,195 NLRB 909, 912 (1972). Another important ele-ment is whether the day-to-day supervision of em-311 DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees is the same in the group sought to be ac-creted. Save-It Discount Foods, 263 NLRB 689(1982); Weatherite Co., 261 NLRB 667 (1982). Thiselement is particularly significant, since the day-to-day problems and concerns among the employeesat one location may not necessarily be shared byemployees who are separately supervised at an-other location. Renzetti's Market, 238 NLRB 174,175 (1978).In the instant case, although Towne Ford Salesmechanics might occasionally work on Town Im-ports cars, there is no evidence of "actual" inter-change of employees or of any regular contacts be-tween the mechanics employed at the two loca-tions. It is also apparent that the daily operations ofthe facilities are separate and autonomous and thatthe day-to-day control and supervision of mattersof interest to the employees are handled entirelywithin each of the facilities by the respective serv-ice managers. The control by the Respondent'spresident of general policy does not detract fromthe significance of either the independent supervi-sion of the employees on daily matters and con-cerns or the lack of interchange among the twogroups of employees.Accordingly, we find that the other factors inthe instant case are insufficient to establish accre-tion in the face of separate daily supervision andlack of interchange. Based on the foregoing, weconclude that the General Counsel has not estab-lished by a preponderance of the evidence that themechanics at Town Imports constitute an accretionto the existing collective-bargaining unit represent-ed by the Union. Therefore, we shall dismiss thecomplaint in its entirety.ORDERThe complaint is dismissed.DECISIONSTATEMENT OF THE CASEEARLDEAN V. S. ROBBINS, Administrative Law Judge.This matter was heard before me in San Francisco, Cali-fornia, on April 7, 1983. The charge was filed by Inter-national Association of Machinists and Aerospace Work-ers, AFL-CIO, District Lodge No. 190, Local LodgeNo. 1414, herein called the Union, on October 15, 1982,and was served on Towne Ford Sales and Town Im-ports, herein respectively called Ford and Imports andcollectively called Respondent, on October 16, 1982. Thecomplaint, which was issued on November 24, 1982, al-leges that Respondent violated Section 8(a)(1), (3), and(5) of the National Labor Relations Act, herein calledthe Act. The basic issues herein are whether the mechan-ics at Import are an accretion to the mechanics unit atFord and whether Respondent violated Section 8(aXl)and (5) of the Act by refusing to apply the Ford collec-tive-bargaining agreement to Import employees.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the parties, I make the followingFINDINGS OF FACTI. JURISDICTIONAt all times material herein, Ford, a California corpo-ration with an office and place of business at 1601 ElCamino Real, Redwood City, California, herein calledthe Ford facility, has been engaged in the retail sale,repair, and distribution of automobiles. During the pastcalendar year ending December 31, 1981, Ford, in thecourse and conduct of said business operations, derivedgross revenues in excess of $500,000, and purchased andreceived at said facility products, goods, and materialsvalued in excess of $50,000 directly from points outsidethe State of California.About mid-August 1982, Ben Kopf, president of Ford,formed Imports, a California corporation with an officeand place of business at 1555 El Camino Real, RedwoodCity, California, which is engaged in the retail sale, serv-ice, and distribution of Mitsubishi automobiles.At all times material herein, Ford and Imports havebeen affiliated business enterprises with common offices,ownership, and management at the policymaking level.They have engaged in joint advertising and the presidentfor both entities formulates labor policies affecting em-ployees at said operations. The complaint alleges, theparties stipulate, and I find that, by virtue of these oper-ations, Ford and Imports constitute a single integratedbusiness enterprise and a single employer within themeaning of the Act, and is now, and at all times materialherein has been, an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.II. LABOR ORGANIZATIONThe complaint alleges, Respondent admits, and I findthat the Union is now, and has been at all times materialherein, a labor organization within the meaning of Sec-tion 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. FactsFord and the Union have had a collective-bargainingrelationship for a number of years covering Ford's me-chanic employees and have been parties to successivecollective-bargaining agreements. The current agree-ment, effective by its terms from July 16, 1980, to July15, 1983, provides, inter alia:SECTION IRecognitionThe Employer hereby recognizes the Union asthe sole collective bargaining agent for all employ-312 TOWNE FORD SALESees coming under the jurisdiction of the Union ex-clusive of supervisory personnel.SECTION IIWork JurisdictionThe work covered by this Agreement is, andshall be, the erecting, assembling, installing, repair-ing, or dismantling of all or any parts thereof ofautomobiles, automobile engines, and motors, driv-ing, or driven parts thereof, and all electrical de-vises pertaining thereto, whether driven by gasoline,oil, diesel, butane, or electricity, including all fabricor metal appurtenances thereto, composed of steelor iron, whether structural, angle, T, galvanized,bar, tube, rod, shafting, sheet or plate, or of nickel,bronze, lead, copper, brass, aluminum, babbit, orother metal substances thereof.All Oxy-acetylene, helearc, or electric cutting orwelding when used to substitute the former methodof performing automobile work, including building,repairing, and dismantling.The repairing, refinishing, and maintaining of allautomobiles, trucks, tractors, trailers, motorcycles,or other automotive repair work.Prior to mid-August 1982,1 the Ford facility included anew car showroom at 1601 El Camino Real. Behind theshowroom was a lubrication area and, to the rear of thatarea, the main shop facility. The body shop was locatedon an adjoining property, and across the street, at 1555El Camino Real, was located the used car showroom, astorage area, and the new car preparation and condition-ing department and detail shop. Body shop mechanicsand painters worked in the body shop, new car prepara-tion mechanics and detailers worked at 1555 El CaminoReal, and other mechanics worked in the main shop at1601 El Camino Real.Ben Kopf was, and is, the president and owner ofFord. In mid-August, Kopf formed Imports and enteredinto negotiations with Mitsubishi for Imports to be grant-ed a franchise for the retail sale, service, and distributionof Mitsubishi automobiles. The facility at 1555 ElCamino Real was renovated to house Imports and theFord new car preparation and detail departments, withtwo mechanics, were moved to the 1601 E1l Camino Reallocation.According to Kopf, the building renovations, whichwere completed during the first week in November,were made so as to completely separate the Imports fa-cility at 1555 El Camino Real from the Ford facility at1601 El Camino Real. However, he admitted that duringthe period of the renovation construction possibly someImports parts were stored at Ford and that the Fordhoists were not removed from the Imports facility. Hedenied that Ford tools were used by Imports and testi-fied that Imports purchased all new equipment. Also, ac-cording to Kopf, Imports and Ford have completely sep-arate corps of salesmen. He admitted, however, that, if aFord salesman cannot sell a customer a Ford car, he sug-All dates herein will be in 1982 unless otherwise indicated.gests a Mitsubishi and, if the customer is interested, thecustomer is turned over to an Imports salesman. If thecustomer purchases a car from Imports, the Ford andImports salesmen split the commission. The same proce-dure in reverse is followed with a customer who initiallyvisits the Imports showroom.Kopf also testified that Imports salesmen and Fordsalesmen have different business cards. When shown abusiness card which indicated that the salesmen sell bothFord and Mitsubishi automobiles, he testified that thecard was one that was used in the beginning before thepolicies between Ford and Imports were set. However,the undenied testimony of Ford mechanic employeeDonald Grossman, which I credit, is that these businesscards were given to him by Ford salesmen on the daypreceding the hearing when he requested them to givehim one of their business cards. Further, both Grossmanand Larry Knight, another mechanic employed by Ford,testified, without contradiction, that Imports mechanicsuse Ford transmission jacks, battery jumpers, and acety-lene welding equipment and that Imports disposes of itsgarbage in Ford's garbage dumpster. Also, according toGrossman, Ben Hooper, Imports' service manager, wasobserved on one occasion placing an Imports order on aFord purchase order form.Kopf testified that there is no interchange of employ-ees between Ford and Imports. However, employee wit-nesses testified, without contradiction, that they have ob-served Ford mechanics doing undersealing, painting,checking and readjusting alignment, and battery work onImports cars and also, on at least one occasion, assistingthe Imports service manager in checking new cars on de-livery. Kopf admitted that Ford does body work, under-sealing, front end alignments, brake work, upholsterywork, and tire work for Imports. According to him, thisis done in accordance with a contractual arrangementand, further, Ford regularly does body work for otherdealers and Imports contracts out various types of me-chanical work to shops other than Ford. However, nodocumentary evidence was offered to support this testi-mony.Imports' first sale was consumated on September 24,approximately 5 weeks before the renovation was com-pleted at 1555 El Camino Real. At the time Importscommenced operations, which Kopf testifies was oncompletion of the renovation during the first week inNovember, Ford had 17 mechanics in its employ. Im-ports had one mechanic in its employ, who was hired inAugust and immediately sent to school. After completingseveral weeks of training, his initial job duties, commenc-ing October 1, were to prep and condition the new Mit-subishi cars.2As the renovation was not yet complete,he initially worked in temporary quarters at Ford's mainshop.3A second mechanic commenced work on Novem-ber 29.2 According to Kopf, the startup duties of mechanics in a new fran-chise operation are generaly limited to prep and conditioning work andwarranty work. Retail service work is not generally done for the firstfew months.a Although subsequently retracted by Kopf, I credit Koprs initial teati-mony in this regard since Imports' facility was still being renovatedduring the first month of the mechanic's employ.313 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBen Hooper, Ford's parts and department manager,worked both in that position and as Imports' service andparts manager from the time Imports commenced oper-ations until January 1, 1983, when he ceased working forFord and commenced full-time employment at Imports.At Ford, mechanics are hired, and their work is directed,by the Ford service manager with specific work assign-ments being made by the Ford dispatcher. At Imports,mechanics are hired and work is assigned and directedby the Imports service manager.Although the parties stipulated that Ford and Importsare a single integrated business enterprise and a singleemployer within the meaning of the Act, and that Kopfformulates the labor policies at both operations, Kopftestified that he has no involvement in the day-to-day op-eration of Imports, and that the only thing he does thereis to set policy. According to him, he has no office atImports and he spends 99 percent of his time at Ford.However, in his November 15 affidavit, he stated, "Idevote about 30% of my time directing and runningTown Imports." In explaining this inconsistency, he testi-fied that as of the date of the affidavit he was in theprocess of forming Imports and had to spend perhaps 20to 30 percent of his time in obtaining permits and "get-ting things together" for the corporation and the renova-tion of the building facility. I do not credit this explana-tion since by November 15, according to his testimony,the corporation was formed and had commenced oper-ations, and the renovation was complete. In these cir-cumstances, I find his prehearing affidavit to be more re-liable.Lee Stafford, business representative for the Union as-signed to service Towne Ford, testified that he firstlearned about the organization of Imports around thefirst week in August through a rumor from the Fordshop employees that Ford was going to take on a newMitsubishi franchise. No specific company name wasmentioned. Around the second week in August, accord-ing to Stafford, Kopf telephoned him and asked whetherFord employee Manny Calassa could take a withdrawalfrom the Union if he went to work for the new Mitsubi-shi franchise if it was nonunion. Stafford told Kopf that,if Calassa was working with the tools of the trade, hecould not take a withdrawal card, and that he wouldeither have to drop from the Union or continue payingdues. Kopf did not mentioned the name of the new com-pany. Kopf further said that the mechanic hired wouldhave to go to school in Los Angeles the first or secondweek in September and that he wanted to get the mattersettled so he could send whoever was going to work forthe new company to this school. Stafford further testifiedthat he does not think that during this conversation Kopfactually said he was going to operate the new store non-union; rather, he suggested that he preferred that anyperson transferring to the new company should not be anactive union member.Kopf agreed that he did inquire as to whether Calassacould withdraw from the Union and transfer to Imports.However, according to him, Stafford said it could bedone one or two different ways. One was that Calassacould transfer, pay his union dues, and "work under theunion agreement solely"; but Imports would not have tosign a union contract. Kopf said that was agreeable withhim and Stafford never stated the second possibility.A week or so later, according to Stafford, he tele-phoned Kopf and arranged to meet with him on Septem-ber 2. The meeting did take place. Dave Powell, aTeamsters representative, was also present. There wassome discussion as to Calassa. Kopf said he did not thinkthat Calassa was going to transfer to Imports. Staffordthen gave Kopf a letter of understanding which statedthat the employees who worked at the Mitsubishi fran-chise would be covered by the working conditions andbenefits of the Union's existing agreement with Ford.4Kopf asked if the letter of understanding would coverjust one employee. Stafford replied no, and that any em-ployee employed by the new company to do bargainingunit work would be covered under the letter of under-standing. The Teamsters representative presented anidentical letter regarding the job classifications represent-ed by the Teamsters Union. Kopf said he would have hisattorney look at the letters, and that he was leaving forvacation and would return around September 20 or 25.Around September 20, Stafford began leaving telephonemessages for Kopf to telephone him. On September 23,Kopf returned the calls. At this time, according to Staf-ford, Kopf said that he had decided he was going to hirea person, and that the new company was going to oper-ate nonunion and he was not going to sign the letter ofunderstanding.Kopf testified that, to the best of his recollection, Staf-ford gave him the letter of understanding and told himhe would have to sign it in order for Calassa to work forthe new company. Kopf asked what would be involvedif he hired another person, i.e., would that person haveto join the Union. Stafford said, yes, under these condi-tions. Kopf said that was not acceptable, and that it wasnot what they had originally agreed to on the telephone.B. ConclusionsAlthough Respondent admits that Ford and Importsare a single employer, this does not necessarily establishthat an employerwide unit is appropriate since the fac-tors relevant in identifying the breadth of an employer'soperation are not conclusively determinative of the scopeof an appropriate unit. South Prairie Construction v. Oper-ating Engineers, 425 U.S. 800, 805 (1976). However, eventhough the factors considered by the Board in determin-ing accretion issues are substantially the same as those in-volved in determining appropriate units, the Board andthe courts have consistently construed the Board's accre-tion doctrine narrowly.The rationale for such narrow construction is that,where absorption of a new facility into an existing largerfacility is in the issue, the employees' rights of self-orga-nization under Section 7 of the Act are more at stakethan in initial representation proceedings since the em-ployees at the new facility would be deprived of the op-portunity to participate in a resolution of the representa-' Stafford testified that the reason he was seeking a letter of undert-sanding was that the Union had been told that Ford and the Mitsubishidealership would be two separate companies.314 TOWNE FORD SALEStion issue. Sheraton-Kauai Corp. v. NLRB, 429 F.2d 1352(9th Cir. 1970). The Board "will not ... under the guiseof accretion, compel a group of employees, who mayconstitute a separate appropriate unit, to be included inan overall unit without allowing those employees the op-portunity of expressing their preference in a secret elec-tion or by some other evidence that they wished to au-thorize the Union to represent them." Melbet Jewelry Co.,180 NLRB 107, 110 (1969).The facts considered by the Board as "particularly rel-evant" in determining whether there has been an accre-tion are "bargaining history; the functional integration ofoperations; the differences in the types of work and theskills of employees; the extent of centralization of man-agement and supervision, particularly in regard to laborrelations, hiring, discipline, and control of day-to-day op-erations; and the extent of interchange and contact be-tween the groups of employees." Bryan Infants Wear Co.,235 NLRB 1305 (1978), Safety Electric Corp., 239 NLRB40 (1978); Arundel Corp., 252 NLRB 397 (1980).Here, Imports has no bargaining history. Both groupsof employees utilize the same skills and the same type oftools and equipment. Kopf is responsible for the overallmanagement of both Imports and Ford, including thelabor policy. The two locations are in close geographicalproximity. Imports' mechanics use Ford's tools and Fordmechanics work on Import cars." All of these factorssupport an accretion. Militating against a finding of ac-cretion are the lack of common immediate supervision ofthe two groups of employees and the lack of evidence asto day-to-day contacts between them. However, on bal-ance, I conclude that the relevant factors support a find-ing that Imports' mechanics do not constitute a separateappropriate unit but rather constitute an accretion to theFord unit represented by the Union. Safety Electric Corp.,above.Accordingly, I find that Respondent violated Section8(a)(5) and (1) of the Act by refusing to apply the termsand conditions of the collective-bargaining agreement be-tween Ford and the Union to the mechanics in Importsemploy.CONCLUSIONS OF LAW1. Towne Ford Sales and Town Imports are a singleemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2. International Association of Machinists and Aero-space Workers, AFL-CIO, District Lodge No. 190,Local Lodge No. 1414 is a labor organization within themeaning of Section 2(5) of the Act.3. The following employees constitute a unit appropri-ate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act:I In view of Grossman's uncontradicted testimony that on at least oneoccasion Ford mechanics worked on an Imports car without a repairorder, and Kopf's lack of credibility in other regards coupled with thefailure to offer documentary evidence to support his testimony, I do notcredit Kopt that Imports contracted work out to Ford on a competitivebasis.All machinists, mechanics, apprentices, painters andbody men, including the service writers employedby the Employer at their facilities in Redwood City,California; excluding employees covered by collec-tive bargaining agreements with other unions, officeclerical employees, guards, and supervisors as de-fined in the Act.4. At all times material herein the Union has been, andis now, the exclusive representative of all employees inthe above-described appropriate unit for the purposes ofcollective bargaining.5. By refusing to recognize the Union as the collec-tive-bargaining representative of all the employees in theabove-described unit; by refusing to acknowledge thatTown Imports is bound by the collective-bargainingagreement between Towne Ford Sales and the Union;and by failing to comply with all the terms and condi-tions of the aforesaid agreement as to unit employees onTown Imports' payroll, Respondent has engaged in andis engaging in unfair labor practices within the meaningof Section 8(a)(5) and (1) of the Act.6. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices within the meaning of Section8(a)(1) and (5) of the Act, I shall recommend that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the purposes of the Act.Since I have found that the mechanic employees in theemploy of Town Import are an accretion to the unit ofmechanic employees at Towne Ford Sales and that Re-spondent has violated Section 8(a)(5) and (1) of the Actby refusing to apply the collective-bargaining agreementbetween Towne Ford Sales and the Union to employeeson Town Imports' payroll, Respondent shall be orderedto recognize the Union as the exclusive bargaining repre-sentative of all the employees in the appropriate unit, andto give effect to the terms and provisions of the collec-tive-bargaining agreement between the Union andTowne Ford Sales retroactively and prospectively. Ishall also recommend that Respondent make whole unitemployees for any loss of earnings or benefits they mayhave suffered by the unlawful refusal to apply the termsof the collective-bargaining agreement to them, plus in-terest, and reimburse the trust funds provided for in thecollective-bargaining agreement for those contributionsRespondent has failed to make on behalf of unit employ-ees. All backpay is to be computed in the manner pre-scribed in F. W. Woolworth Co., 90 NLRB 289 (1950),and Florida Steel Corp., 231 NLRB 651 (1977).6[Recommended Order omitted from publication.]a See generally Isis Plumbing Co., 138 NLRB 716 (1962).315